Title: From Benjamin Franklin to Rinquin, 9 February 1780
From: Franklin, Benjamin
To: Rinquin, ——


Sir
Passy, feb. 9. 1780.
I received the Letters you did me the honour of writing to me the 21st. of January and The 2d. of this Instant; with The Proces Verbaux relating to The ships the Jacques Thomas, and The Camden, both of which I judge from the Said Procés to be good Prizes; as also those which were ransomed and for which William Hillier and Robert Story were Hostages. At the Request of Mr. Torris of Dunkerque, I have sent these judgements with others to him. With great Regard I have the honour to be sir, &c.
M. Rinquin, Greffier de L’amiraute à Morlaix.
